Title: To Benjamin Franklin from ——— Carroll, Marquise d’Auzoüer, 12 October 1784
From: Carroll, Marquise d’Auzoüer
To: Franklin, Benjamin


				
					a lhotel despagne rue dophinea paris ce 12 8bre 1784
					Monsieur
				
				Je desirerois bien me rapeller dans le Souvenir de votre Excelence, mais je ne puis me flatter davoir cet avantage, les affaires importantes que vous avez eu a traiter avec les personnes du premier rang, ne me laissent pas esperer que vous puissies vous ressouvenir de ma visite en 1778. Son objet etoit autant, pour avoir lhonneur, de pouvoir dire, que javois vu une personne du merite

de votre Excelence, que pour minformer aussi de messieurs carrolls mes proches parens en amerique, dont un a été élevé au rang de membre du congré. Ce dernier mavoit écrit plusieurs lettres pendant la guerre, mais la derniere est la seule qui me Soit parvenue. Probablement je nen recevrai plus. Jai presque la certitude quil est mort. Je Suis afligée de la perte dun homme de Son merite. Je Suis porté a croire Suivent ce quil m’ecrit, joint a ce qui m’est revenu, que son intention etoit de fair passer Son fils en france, et de me ladresser. Cet enfan me fait desirer en partie de pouvoir obtenir un heur de votre conversation. Je Suplirois aussi, votre Excelence, que dans le cas, quelle connoitroit actuelement a paris, des personnes du merilend ou dautre province de lamerique de vouloir bien me les indiquer, afin que je puisse Savoir en detail, des nouvelles de ma famille, dans cette partie du monde.
				Jespere que votre exelence voudra bien me donner Sur une carte Seulement, lheur et le jour. Dici lundi, ou je pourrai avoir lhonneur de la voir sans lincomoder. Ma reconnoissance égalera les Sentimens de veneration avec lesquels j’ai lhonneur dêtre Monsieur Votre tres humble et tres obeissante Servante
				
					
						Carroll dauzoüer
					
				
			 
				Notations in different hands: D’auzouer / Carrol d’auzouer 12. Oct. 1784.—
			